UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7674



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERMAN LEE TATE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-125-9-V)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Lee Tate, Appellant Pro Se. Brian Steven Cromwell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman Lee Tate appeals the district court’s order denying his

petition for a writ of mandamus.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See United States v. Tate, No. CR-98-125-9-

V (W.D.N.C. filed Sept. 25, 2002; entered Oct. 2, 2002).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2